Case 1:20-cv-00282-DDD-JPM Document 32 Filed 08/25/21 Page 1 of 2 PageID #: 413




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICTOF LOUISIANA
                                ALEXANDRIA DIVISION

 LEVOUR JILES (#418160)                              CIVIL ACTION NO. 1:20-CV-0282 P
 Plaintiff

 VERSUS                                              JUDGE DEE D. DRELL

 W. S. SANDY MCCAIN, ET AL.                          MAGISTRATE JUDGE PEREZ-MONTES
 Defendants

                    NOTICE OF COMPLIANCE WITH COURT ORDER
        I hereby verify that the Defendants have complied with the Memorandum Order of the

 Court, Document No. 8, ordering filing of records under seal, by filing such records under seal

 this __18th__ day of __    August_______ 2021.




                                      Respectfully submitted,

                                      JEFF LANDRY
                                      ATTORNEY GENERAL

                               By:    s/ Victoria R. Murry______
                                      Victoria R. Murry (#18584)
                                      Assistant Attorney General
                                      LOUISIANA DEPARTMENT OF JUSTICE
                                      LITIGATION DIVISION
                                      900 Murray Street, Suite B-100 B
                                      Alexandria, LA 71301
                                      Telephone: (318) 487-5944
                                      Facsimile: (318) 487-5826
                                      ATTORNEY FOR DEFENDANTS



                                     CERTIFICATE OF SERVICE

        I hereby certify that on the 25th day of August 2021, I electronically filed the foregoing

 Notice of Compliance with Court Order with the Clerk of Court by using the CM/ECF system
Case 1:20-cv-00282-DDD-JPM Document 32 Filed 08/25/21 Page 2 of 2 PageID #: 414




 which will send notice of electronic filing to those who are on the list to receive e-mail notices for

 this case, have enrolled in this Court’s CM/ECF program and otherwise consented to receive notice

 and service via CM/ECF. I further certify the foregoing was served on the following non-CM/ECF

 participant:

                                     Levour Jiles #418160
                               Raymond Laborde Correctional Center
                                       1630 Prison Road
                                     Cottonport, LA 71327

 via United States mail, postage paid.

        Alexandria, Louisiana, this 25th day of August 2021.

                                     /s/Victoria R. Murry
                                         Victoria R. Murry
